Case 19-15513-amc   Doc 101    Filed 12/12/19 Entered 12/12/19 09:58:07   Desc Main
                              Document      Page 1 of 6
Case 19-15513-amc   Doc 101    Filed 12/12/19 Entered 12/12/19 09:58:07   Desc Main
                              Document      Page 2 of 6
Case 19-15513-amc   Doc 101    Filed 12/12/19 Entered 12/12/19 09:58:07   Desc Main
                              Document      Page 3 of 6
Case 19-15513-amc   Doc 101    Filed 12/12/19 Entered 12/12/19 09:58:07   Desc Main
                              Document      Page 4 of 6
Case 19-15513-amc   Doc 101    Filed 12/12/19 Entered 12/12/19 09:58:07   Desc Main
                              Document      Page 5 of 6
Case 19-15513-amc   Doc 101    Filed 12/12/19 Entered 12/12/19 09:58:07   Desc Main
                              Document      Page 6 of 6
